Citation Nr: 1823175	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  05-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a pelvic disorder, status post bilateral hip replacements.

3.  Entitlement to service connection for right lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION
	
The Veteran had active service from August 1963 to September 1966, to include service in the Republic of Vietnam (RVN). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board provided detailed historical recitations in its previous remand orders, and they are incorporated by reference at this time.  This matter was most recently before the Board in March 2016 at which point it was remanded for additional development.  It has now been returned to the Board for further appellate action.  The Board finds that the Agency of Original Jurisdiction (AOJ) has adequately complied with the July 2017 remand directives and there is no bar to proceeding with the appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A thoracolumbar spine disorder was not shown in service or for many years thereafter, it is not causally or etiologically related to service, nor may it be presumed to have been incurred therein. 

2.  A pelvic disorder was not shown in service or for many years thereafter, it is not causally or etiologically related to service, nor may it be presumed to have been incurred therein.  

3.  Right side lower extremity radiculopathy is not shown.  


CONCLUSIONS OF LAW

1.  A thoracolumbar spine disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2017).

2.  A pelvic disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2017).

3.  Lower extremity radiculopathy was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a current chronic disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) Where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 
Thoracolumbar Spine Disorder

The Veteran asserts that he has a back disorder which is a result of his active service.  Specifically, he asserts that he developed degenerative disc disease (DDD) of the spine as a result of the stress put on his body due to multiple parachute jumps in service.  At the outset, his military occupational specialty (MOS) was noted as a lineman in the Army.  Military personnel records (MPRs) also confirm that he was a qualified paratrooper and assigned to an airborne unit deployed to Japan from June 1964 to May 1965.  He was subsequently redeployed to RVN until his transfer in April 1966.  Furthermore, his MPRs show that he was paid parachute incentive pay while assigned to his airborne unit.  As such, his assertions of having completed parachute jumps in service are conceded.  

Service treatment records (STRs) are silent for any symptoms, diagnoses or treatment for any injuries sustained in parachute jumps.  However, at his August 1966 separation examination, the Veteran denied any treatment for traumatic injuries but reported experiencing recurrent back pain.  The military physician noted that the symptoms were an occasional pinched nerve, but further noted that no chronic spinal or other musculoskeletal abnormalities were observed. 

At his Board hearing in July 2007, the Veteran stated that he first noticed symptoms of back pain approximately six months after his separation from service, but that he did not seek treatment from VA.  He stated that he sought private treatment, but was unable to identify the physician or obtain any records.  In several instances, to include his Board hearing, he stated that he injured his back during a fall at work in 1982.  Treatment records from July 1982 indicated that he was involved in an accident at work where he fell off the back of a truck and hurt his back.  X-rays conducted at that time showed bony bridging anteriorly at L-1 but that the spine was otherwise unremarkable.  No degenerative changes were noted. 

In January 1985, the Veteran was examined by a private physician for the Social Security Administration (SSA).  Noted again was the report of a fall in 1982 which injured his spine, hip and knee.  He reported severe pain, an inability to walk more than three to four blocks, climb stairs, or carry heavy objects.  On examination, the physician noted some spinal tenderness and loss of lateral flexion but no muscle spasms.  

In October 1985, SSA granted disability benefits effective the date of the 1982 workplace injury.  In his decision, the SSA adjudicator noted his review of the medical records and the hearing testimony of an SSA advising physician.  The physician's curriculum vitae are of record indicating that he was a specialist in internal medicine and arthritis.  The transcript of the hearing is not of record; however, the SSA adjudicator summarized the physician's testimony regarding the Veteran's spinal and hip disorders.  

The Veteran's VA treatment records were replete with treatment for back pain from that time.  In February 2009, he was examined by a VA physician who acknowledged his history of parachuting but noted no treatment for associated injuries in service.  The examiner also acknowledged the workplace accident in 1982 and normal spine X-rays in 1985.  The examiner further noted that the Veteran was unable to stand for more than 15-30 minutes or walk for more than a few feet.  The examiner also noted limitation of the lumbar spine with pain on motion which radiated to the lower extremities.  The examiner opined that DDD of the spine was more likely than not caused by the workplace accident in 1982 than by parachute jumps in service.  The examiner noted his conclusions were based on a review of the medical history and his judgment as an orthopedic physician.  

In March 2012, another VA examination was conducted.  The history provided remained largely the same, and the examiner opined that it was less likely than not that the Veteran's DDD was due to his active service, to include his parachute jumps in service.  The examiner specifically stated that after a parachute jump the impact is absorbed by the feet and ankles, and much less to the hips or lumbar spine.  Furthermore, there was no objective evidence of lumbar spine pain during or subsequent to the jumps.  The examiner further noted a normal X-ray of the spine in 1982, and that the lumbar condition was not found until 1991 by X-ray.  The examiner rationalized that given this 20 year gap in time, it was less likely than not that the jumps caused the Veteran's DDD.  

An undated addendum opinion was obtained in approximately 2013.  The examiner confirmed the prior opinion stating that there was no evidence on imaging studies that the degenerative changes began early enough to be attributed to parachute jumps, once again citing the 1982 and 1985 X-ray reports.  Further, the examiner opined that the Veteran's complaints or recurrent back pain at the time of his separation from service were unlikely to be caused by degenerative changes in the spine, as the X-ray reports in 1982 and 1985 were normal.  Lastly, the examiner stated that degenerative changes were commonly found at the Veteran's age group.  

Another addendum opinion obtained in January 2014 revealed a similar opinion.  The examiner stated again that it was less likely than not that the Veteran's currently diagnosed DDD was a result of his period of active service, to include any parachute jumps.  The examiner reasoned that degenerative changes were multifactorial in nature, and aging of the discs was one of the most important factors.  Further, the examiner stated that degenerative changes were commonly found in patients in their 50s and 60s, and sometimes, even earlier.  Lastly, the examiner cited to medical literature while stating that there was no evidence in the medical publications to suggest that parachuting lead to increased incidence of spinal degenerative changes.  

In a September 2014 VA examination, the prior diagnosis of degenerative arthritis of the spine was confirmed.  The Veteran stated that he developed back pain in the "late 60s" and that he had back pains since that time.  He reported flare-ups every other day which lasted approximately two to three hours in duration.  The examiner stated that the Veteran's symptoms were consistent with spinal stenosis.  The examiner then noted a history of work for many years after service as a forklift operator, mostly in construction, and that it did not appear that his back problems hindered him any way until his accident in 1982.  

The examiner opined that it was less likely than not that the Veteran's spinal disorder was due to his active service, to include his parachute jumps.  The examiner stated that he carefully reviewed the record and that while back pain was noted in service, there was no objective evidence of recurrent back pain following service.  The examiner further stated that he was very much influenced by the Veteran's employment history and that time spent in construction was much more likely to cause his current back disorder.  Further, while osteoarthritic changes were noted on X-ray in 1991, those changes were only in a couple of areas and considered mild on repeat X-rays.  

Further, the examiner stated that osteoarthritis of the spine is ubiquitous as a person ages, and would certainly be expected of a person who worked in construction for many years.  Lastly, the examiner reported that he was heavily influenced by the accident which occurred in 1982 and marked the beginning of his documented back pain. 

In March 2017, another VA examiner continued the diagnosis for DDD of the spine, as well as spinal stenosis.  The Veteran described radiating pain but no guarding, muscle spasm or muscle atrophy was noted.   The examiner opined that it was less likely than not that the Veteran's DDD of the spine was caused or aggravated by his active service, to include his parachute jumps.  The examiner stated that there was no objective evidence to support an injury in or condition following his service.  Further noted once more was the Veteran's employment history in construction and his intervening accident in 1982.  

A November 2017 addendum opinion showed no change in the prior opinion.  The examiner definitively opined that the parachuting activity did not cause or aggravate the Veteran's spine disorder as there was no objective evidence of an injury during or shortly following service, and since there was an intervening injury which, by the Veteran's own account, he sustained at work and thereby received worker's compensation for. 

The Board places significant probative value on the examination reports, especially the March 2017 and November 2017 examination report and addendum opinion and finds them adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of a spin al disorder and had sufficient facts and data upon which to base the conclusion.  

Furthermore, the Veteran has not provided any objective evidence or contrary medical opinion suggesting that there is a link between his active service and his spinal disorder.  Additionally, all of the examination reports of record, when read in conjunction with one another, provide strong evidence weighing heavily against the claim.  

The evidence supports a finding that no chronic back injury existed prior to the work accident the Veteran sustained in 1982, followed by an another forklift injury, with the exception of a single notation of apparently resolved back pain in service.  At the July 2007 hearing, the Veteran acknowledged the occurrence of these accidents, but asserted that the back disorder which developed was a result of active service.  

The Board has considered the totality of the Veteran's lay statements regarding a relationship between his active service, to include his parachute jumps, and his spinal disorder.  He is competent to report symptoms as he perceives them through his senses, as this requires only personal knowledge and not medical expertise.  Layno v. Brown, 6 Vet. App. 470 (1994).  As a layperson, however, he is not competent to offer opinions on etiology or medical diagnoses, as this requires further training and the Board may not accept unsupported lay speculation with regard to medical issues.  As such, the appeal is denied. 

Pelvic Disorder 

The Veteran contends that he has a pelvic disorder that is a result of his bilateral total hip replacement surgeries.  Specifically, he asserts that after conducting numerous parachute jumps in service, he developed osteoarthritis of his pelvis. 
Initially, STRs are silent for any complaints of or diagnosis for any hip or pelvic conditions while in active service.  At his August 1963 entrance examination and his August 1966 separation examination, lower extremities were marked as normal bilaterally upon examination.  He also denied any bone pain or deformity at both examinations.

Post-service medical records show that the first indication of hip or pelvic pain was noted in July 1982 when the Veteran fell off of a truck at work and injured his low back and hips.  Imaging was conducted at that time which revealed aseptic necrosis of the right femur.  A gallium scan was also done which revealed minimal irregular uptake along the right hip joint area, but was otherwise unremarkable. 

In October 1985, SSA granted disability benefits effective the date of the 1982 workplace injury.  In his decision, the SSA adjudicator noted his review of the medical records and the hearing testimony of an SSA advising physician.  The physician's curriculum vitae are of record indicating that he was a specialist in internal medicine and arthritis.  

The transcript of the hearing is not of record; however, the SSA adjudicator summarized the physician's testimony regarding the Veteran's spinal and hip disorders.  The physician stated that the Veteran's arthritis of the right hip with aseptic necrosis first manifested after the fall and developed over the preceding three years.  Symptoms were also developing in the left hip possibly because of favoring the right hip and knee.  Further, he opined that the condition of the hips probably began at the time of the workplace accident. 

VA records indicate that the Veteran underwent a right total hip replacement in 1994 and a left hip replacement in 1997.  X-rays conducted in September 1998 revealed minimal degenerative changes.  VA records in June 1999 also showed that the Veteran had an intercurrent injury involving a forklift where he was thereafter discontinued from work due to difficulty with his hips.  Further imaging was conducted at that time and showed no change in his left hip, and no evidence of acute fracture.  

In a February 2009 VA examination, the Veteran reported that his symptoms began in the 1980s as a result of his parachute jumps and that they had gotten progressively worse.  When asked regarding a history of trauma, he reported only the fall from his work truck in July 1982, and that he injured his right hip and knee at that time.  There was no inflammatory arthritis or loss of bone noted.  Further imaging was conducted which revealed a right hemiarthroplasty in place with heterotropic bone formation and bony demineralization proximally.  Left hip imaging revealed small heterotropic bone as well, with some lucency seen about the distal end.  

In a March 2012 VA examination, the examiner noted that the Veteran began to complain of right hip pain in 1982, but not during active duty.  Further noted was the absence of documented hip pain shortly after service.  The examiner opined that it was less likely than not that the Veteran's active service, to include his parachute jumps caused or aggravated his pelvic or hip conditions.  The examiner reasoned that more serious injuries which cause interruption to the blood supply such as a fracture or dislocation of the hip is a far greater risk factor for development of avascular necrosis (AVN), and that micro trauma, like any acquired stress from parachute jumps, was not known to cause avascular necrosis.  

Furthermore, considering the Veteran's past of alcoholism, glucocorticoid use and excessive alcohol intake was reported to be associated with more than 90 percent of these cases.  Lastly, the examiner specifically stated that after a parachute jump the impact is absorbed by the feet and ankles, and much less to the hips or lumbar spine.  

In an October 2014 VA examination, the Veteran reported pain but denied flare-ups and constant use of a cane was noted.  The examiner continued a diagnosis of bilateral hip degenerative joint disease (DJD) and AVN.  The examiner opined that arthritis of the pelvis, to include AVN was less likely than not caused by the Veteran's active service, to include his parachute jumps.  The examiner stated that there was no evidence of sustained trauma to the hips in active service or for years following until he suffered an accident in 1982 at work and was placed on workman's compensation.  Further, there was no evidence at all that documents a pre-existing hip injury prior to this incident.  Additionally, the examiner stated that the Veteran had a history of alcohol abuse from 1969 to 1998 which was likely a cause for his AVN.  

Further, VA treatment notes from November 2013 to December 2014 showed that the Veteran stated his pain had been occurring for the past 15-20 years and that he had a handicap permit for the preceding 15 years.  He asserted this same timeline of events again in August 2016 VA treatment notes.  

Another VA examination in March 2017 confirmed a similar history.  The Veteran complained of recurring sharp pain bilaterally in his hips and random flare-ups.  The examiner opined that the Veteran's hip and pelvic disorder was less likely than not a result of his active service, to include parachute jumps.  Once again, the examiner stated that there was no evidence of trauma or injury in service.  In a November 2017 addendum opinion, the examiner indicated that the Veteran's parachute jumps had been considered and that no change in opinion was warranted given the absence of trauma in service, and the presence of an intervening injury which marked the inception of treatment for his hip disorders.  

The Board places significant probative value on the examination reports, particularly the March 2017 and November 2017 examination report and addendum opinion and finds them adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of a pelvic disorder and had sufficient facts and data upon which to base the conclusion.  

Furthermore, the Veteran has not provided any objective evidence or contrary medical opinions suggesting that there is a link between his active service and his pelvic disorder.  Therefore, the examiner's opinion is of greater probative value and it weighs heavily against the claim.  

Of note is the fact that no documentation suggesting a pelvic injury exists prior to the work accident the Veteran sustained in 1982, followed by a subsequent forklift injury.  The Veteran acknowledged the post-service injuries at his hearing but asserted that the disorders developed as a result of active service and caused these accidents to happen.  

The Board has considered the totality of the Veteran's lay statements regarding a relationship between his active service, to include his parachute jumps, and his pelvic and bilateral hip disorders.  He is competent to report symptoms as he perceives them through his senses, as this requires only personal knowledge and not medical expertise.  Layno v. Brown, 6 Vet. App. 470 (1994).  As a layperson, however, he is not competent to offer opinions on etiology or medical diagnoses, as this requires further training and the Board may not accept unsupported lay speculation with regard to medical issues.  As such, the appeal is denied. 

Lower Extremity Radiculopathy

The Veteran asserts that he has right lower extremity radiculopathy which is related to his active service.  Specifically, he contends asserts that he has right lower extremity radiculopathy that is a result of his MOS as a paratrooper, which resulted in him partaking in multiple parachute jumps.

The Veteran's STRs are silent for any complaints of or diagnosis for any right lower extremity radiculopathy symptomatology while in active service.  Notably, his entrance examination in August 1963, as well as his separation examination in August 1966 both revealed normal lower extremities upon inspection.  He also explicitly denied neuritis, tricked or locked knees, paralysis, arthritis, or bone and other deformity at both examinations.  

Post-service medical records indicated that the first notation of weakness of the legs was documented in July 1982 after the Veteran fell off a truck at work landing on his back and legs and complained of weakness in his legs bilaterally.  An X-ray was conducted at that time which revealed no fracture.  A neurology consultation was also conducted which found no nerve conduction defect.  While the Veteran complained of bilateral leg pain following this incident, the private and VA treatment history of record, while voluminous in nature, revealed no diagnosis for radiculopathy.  

In February 2009, the Veteran was afforded a VA examination.  He complained of both pain and weakness bilaterally and reported the accident at work as his history of trauma.  He also stated that he had constant use of a cane.  No arthritis or loss of bone was noted.  Further imaging was conducted which revealed mild spurring at the intercondylar eminence of the right knee and slight medial joint space narrowing of the right knee.  Mild degenerative changes were noted, but no patellar subluxation.  Again, no radiculopathy was found.  In March 2012, a VA examiner referred to the 1982 EMG and myelogram conducted which both revealed no radiculopathy or nerve condition and found no evidence of a nerve condition present at that time.  

In September 2014, a podiatry evaluation found sensorium grossly intact, vibratory to dull and sharp touch, and lower extremity extensors and flexors revealed muscle strength of 5/5.  No nerve condition was diagnosed.  In October 2014, the Veteran was afforded another VA examination where he complained of weakness in his legs.  The examiner stated that there was no evidence of lower extremity radiculopathy, and that the Veteran had no signs, symptoms or diagnosis for the condition.  Upon further examination, the examiner finally stated that the Veteran did not have a diagnosis of a peripheral nerve condition.  A subsequent VA examination conducted in March 2017 confirmed these findings and found no evidence of a neurological condition. 

The evidence weighs against the claim.  The Veteran has attested that he has right lower extremity radiculopathy.  However, his STRs, as well as post service medical records, while complete and extensive in nature, fail to cite any history of a diagnosis.  Furthermore, tests and studies were conducted numerous times, all of which also failed to secure a diagnosis.  

Lastly, the notations of treatment for lower extremity pain and weakness did not appear until 1982 and were, by his own admission, a result of the work accident which he sustained.  Therefore, his assertion of continued symptomatology or a current condition is not consistent with the objective evidence of record.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in the absence of a current disability, the preponderance of the evidence is against service connection for right lower extremity radiculopathy and the appeal is denied.  

With respect to all claims, the Veteran is competent to report symptoms as they come to him through his senses; however, spine and pelvic disorders and radiculopathy are  not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements. 

In light of the above discussion, the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeals are denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a pelvic disorder, status post bilateral hip replacements, is denied.

Service connection for right lower extremity radiculopathy is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


